Citation Nr: 0218804	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-02 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
healed fracture, left tibia, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. 


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
that the veteran's status post total left knee replacement 
is currently manifested by chronic residuals consisting of 
severe painful motion or weakness in the affected 
extremity.


CONCLUSION OF LAW

The schedular criteria for an increased rating of 60 
percent, and not higher, for service-connected healed 
fracture, left tibia (status-post total left knee 
replacement) have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5055 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  Although the veteran was 
not provided with actual notice of the VCAA, the Board 
finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was 
denied.  The RO provided the veteran with a copy of the 
June 2000 rating decision, November 2000 Statement of the 
Case, and March 2002 Supplemental Statement of the Case.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims 
file.  The RO afforded the veteran a VA examination and 
obtained treatment records from VA Outpatient Clinic in 
Mobile, Alabama pursuant to the veteran's request.  Other 
VA treatment records from Biloxi, Alabama VA Medical 
Center were previously obtained by the RO.   The Board 
notes that the veteran requested a travel Board hearing in 
the event his claim remained denied after a personal 
hearing before the RO.  The claims file indicates that the 
RO considered additional evidence, but never provided the 
veteran with a local hearing.  Rather, the RO issued the 
March 2002 SSOC, which continued the denial of the 
veteran's claim, then the RO provided the veteran with a 
hearing before the undersigned Member of the Board in 
September 2002.  No due process concerns are implicated as 
the veteran has been provided with a hearing before the 
Board and has not expressed any objections to the RO's 
actions.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to 
notify the claimant of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

The veteran's service-connected healed fracture, left 
tibia is presently assigned a 30 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5055, following total left 
knee replacement.  Under Diagnostic Code 5055, a minimum 
rating of 30 percent is assigned for knee replacement with 
intermediate degrees of residual weakness, pain, or 
limitation of motion.  A 60 percent rating is assigned 
when there is evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The veteran and his daughter presented testimony before 
the undersigned Member in September 2002.  The veteran 
testified that he continued to experience pain in his knee 
that traveled up his leg to his hip.  He also complained 
of weakness and reported that support stockings did not 
help much.  He testified that he took pain medication and 
used a variety of assistive devices to ambulate.  It was 
noted that he was in a wheelchair during the hearing.  The 
veteran's daughter testified that the veteran fell from 
time to time and described one incident in which the 
veteran needed stitches in his head and a skin graft from 
a fall.  She also testified that she assisted the veteran 
with all of his daily activities.  The veteran testified 
that he was told that his continued problems related to 
arthritis.  

The claims file indicates that the veteran received an 
evaluation of 100 percent for the period of February 17, 
1999 to April 1, 2000, based on surgical or other 
treatment for a left knee replacement necessitating 
convalescence.  The veteran filed his claim on April 12, 
2000.  Accordingly, only treatment records dated after 
April 1, 2000 are relevant to the instant claim.  A June 
2000 VA record shows that the veteran complained that he 
had had lower extremity fatigue since his knee replacement 
surgery.  A physical examination revealed weakness (3+/5) 
in his hip flexors and knee flexors extensors.  The 
assessment was left lower extremity weakness status post 
total knee replacement.  The examiner noted that the 
veteran would benefit from physical therapy.  A July 2000 
record shows that the veteran reported that his knee was 
better since he underwent therapy, but he continued to 
complain of residual weakness.  An October 2000 record 
noted that the veteran complained of "arthritis pains in 
hips."  It was noted that the veteran ambulated with a 
cane and seemed unsteady on his feet.  He complained of 
daily swelling of his lower legs, worse on the left.

The March 2002 VA examination report shows that the 
veteran reported that his knee was doing "pretty good," 
but he complained of multiple medical problems including 
generalized weakness.  The examiner noted that the veteran 
moved with a very slow shuffling type of gait pattern.  
The knee lacked 5 degrees from terminal extension and had 
120 degrees of flexion.  No swelling or tenderness to 
palpation of the knee was noted, but there was pain on 
full flexion.  The stability of the knee was felt to be 
within normal limits.  Thigh measurement was one 
handbreadth above the superior patellar border by 41 cm on 
the right and 39 cm on the left.  He had mild quadriceps 
weakness on the left with associated pain on testing.  The 
impressions noted included status-post left total knee 
replacement and history of fracture with osteoarthritis.

The veteran's testimony and statements of record as well 
as VA treatment records and the March 2002 VA examination 
report show that the veteran's status-post total left knee 
replacement is primarily manifested by subjective 
complaints of severe pain and weakness and objective 
evidence of left lower extremity weakness necessitating 
assistive devices for ambulating, knee pain, and mild 
quadriceps weakness on the left with slight atrophy.  As 
previously discussed, the rating criteria under Diagnostic 
Code 5055 for a 60 percent rating indicates that the 
evidence must show chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  The 
objective evidence tends to show chronicity as each time 
the veteran has been examined he has demonstrated weakness 
in the affected areas, which furthermore, supports the 
veteran's testimony and statements.  The objective 
evidence, however, does not show that he has severe 
weakness.  Rather, the veteran is noted to have mild to 
moderate (3+/5) strength.  Nevertheless, a 60 percent 
rating may still be available to the veteran for chronic 
residual severe painful motion.  The veteran demonstrated 
slight limitation of motion with pain on examination in 
March 2002 as the veteran only lacked 5 degrees from 
terminal extension and had 120 degrees of flexion.  Normal 
range of motion is 0 to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.   The March 2002 VA examiner, however,  
indicated that it was not feasible to attempt to determine 
any additional limitation of motion due to pain on motion, 
increased use, and increased fatigability of the leg 
associated with weakness and atrophy.   The veteran 
maintains that he experiences chronic residual severe pain 
resulting in severe painful motion.  The objective 
evidence of record neither supports his subjective 
complaints nor discounts his complaints.  Accordingly, the 
Board resolves any reasonable doubt in the favor of the 
veteran and finds that the veteran's service-connected 
healed fracture, left tibia (status-post total left knee 
replacement) more nearly approximates the criteria for the 
next higher rating of 60 percent under Diagnostic Code 
5055.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 
4.71a, Diagnostic Code 5055.  The Board notes that in 
making its determination, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, which address additional factors such as 
painful motion, functional loss due to pain, weakness, 
etc., were considered and accounted for in the assigned 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board also notes that the veteran has been assigned the 
maximum schedular rating available under Diagnostic Code 
5055 as the veteran previously received an evaluation of 
100 percent for over a year as prescribed under this code 
section.  There are no other potentially applicable 
diagnostic codes under which the veteran may be entitled 
to a rating in excess of 60 percent.  

The Board acknowledges that the veteran maintains that he 
has been told that he has arthritis of the left knee and 
that is the cause of his current knee problems.  In cases 
where a veteran has a knee disorder involving arthritis, 
separate ratings may be assigned under Diagnostic Code 
5257 and Diagnostic Code 5003.  VAOPGCPREC 23-97.  The 
separate rating, however, must be based upon an additional 
disability, and when a knee disability is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating 
for arthritis.  It is noted that the veteran's disability 
is currently assigned under Diagnostic Code 5055 and not 
under the requisite Diagnostic Code 5257.  In addition, 
despite the veteran's testimony and statements, there is 
no x-ray evidence of record that he has arthritis of the 
knee.  The March 2002 VA examiner merely noted a history 
of osteoarthritis-he did not diagnose this disorder.  
Indeed, the x-ray taken at the 2002 examination revealed 
possible joint space narrowing; no degenerative changes 
were noted.  

Finally, any limits on the veteran's employability due to 
his status-post total left knee replacement have been 
contemplated in the award of a 60 percent rating under 
Diagnostic Code 5055.  The record does not show an 
exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application 
of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  


ORDER

A higher rating of 60 percent for service-connected healed 
fracture, left tibia, (status-post total left knee 
replacement) is granted, subject to the law and 
regulations controlling the award of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

